PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/277,450
Filing Date: 15 Feb 2019
Appellant(s): Carrier Corporation



__________________
David A. Fox (Reg. No. 38,807)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuenzi (US 2013/0125231 A1). 

(2) Response to Argument
The Appellant argues that amended claim 1 “clearly states that the filtering is done by the server based on geographic location of the key device. Kuenzi fails to disclose these features. The filtering of credentials in Kuenzi is carried out by the key device 12.”
The Examining division respectfully disagrees. The Appellant seems to argue that the server is creating the filter, whereas Kuenzi shows the key is what is creating the filter. The claim limitation argued states “wherein the server is configured to identify a filter based on at least a set of user permissions and a geographic location of the key device and select a subset of the plurality of digital credentials based on the filter.” Therefore, given the broadest reasonable interpretation, the server simply identifies the filter but is not required to create the filter. (emphasis added). The instant claim would still allow the key device to generate the filter (e.g. using geographic location of where the key device is located) and then send the filter to the server which would identify it upon receiving and retrieve the required credentials. Kuenzi also shows a key device creating a filter (see step S2 of fig. 3 and par. 0019) and the server identifies it upon receiving the request for credentials (see par. 0016).
In addition, Kuenzi explicitly shows the use of user permissions and geographic location as a means for obtaining credentials as shown in par. 0016: “Digital credentials are retrieved from server 14. In some embodiments of the present invention, digital credentials are retrieved periodically or upon user request. In other embodiments, key device 12 may receive digital credentials in response to events such as entering a geographic area, or requesting access to a restricted area.” (emphasis added). Par. 0020 then states “Processor 134 next determines whether all digital credentials in the narrowed credential pool are stored locally in key memory 136. (Step S5). If any digital credentials are missing from key memory 136, processor 134 requests these credentials from server 14 via transceiver 132 and antenna 130.” (see fig. 3 (S4-S5) of Kuenzi). 
In other words, Kuenzi shows that even after the key device narrows a credential pool to “potentially applicable” credentials (see fig. 3 (S2-S3) and par. 0019), the key device still determines if any needed credentials are not stored and then requests them from server (see fig. 3 (S4-S5) and par. 0020. When the server receives a request for non-locally stored credentials, it will select or filter the large pool of credentials to obtain the requested credential that is stored on the server. This interpretation also meets the claim language. Therefore, the rejections are maintained. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/David Bilodeau/
Primary Examiner, Art Unit 2648

Conferees:
/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648           
                                                                                                                                                                                             /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.